DETAILED ACTION
Notice to Applicant

1.         The following is a NON-FINAL office action upon examination of application number 16/353,270. Claims 1-5, 7-12, and 14-19 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	The claim rejections under 35 U.S.C. 101 were previously withdrawn [See Office Action dated 06/16/2021].

Priority

4.	Application 16/353,270, filed 03/14/2019 Claims Priority from Provisional Application 62/643,448, filed 03/15/2018.


Reopening Prosecution After Appeal Brief

5.	In view of the Pre-Appeal Brief filed on 04/28/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.



Response to Arguments

6.	In response to the Pre-Appeal Brief arguments, filed 04/28/2022, the rejections of claims  1-5, 7-12, and 14-19 under 35 U.S.C. 103 have been withdrawn.


Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dell et al., Pub. No.: US 2006/0031148 A1, [hereinafter O’Dell, in view of Bauer et al., Pub. No.: US 2003/0216969 A1, [hereinafter Bauer], in view of Koke et al., Pub. No.: US 2013/0275236 A1, [hereinafter Koke], in further view of McGrady, Pub. No.: US 2007/0208598 A1, [hereinafter McGrady].

As per claim 1, O’Dell teaches a system for dynamic replenishment in a facility (paragraph 0002) comprising: 

a printing device (paragraph 0025, discussing that an output device such as a printer can be used to print information from the PDA); 

a mobile inventory processing device, wherein the mobile inventory processing device comprises an optical scanner and a notification output device (paragraph 0007, discussing a method of managing inventory may include using a handheld scanning device…The method may further include scanning the identification symbols of inventory items on a retail display to determine the type of the scanned item; claim 9: “wherein the scanner reads the identification symbols on a product by optically scanning the product.”; claim 10);

the mobile inventory processing device configured to: optically scan an optically scannable machine readable code forming a product tag affixed to packaging of an item via the optical scanner (paragraph 0007, discussing a method of managing inventory may include using a handheld scanning device…The method may further include scanning the identification symbols of inventory items on a retail display to determine the type of the scanned item; paragraph 0022, discussing that computer system 10 includes an integrated scanner for scanning identification symbols, such as universal product code bar codes; claim 9: “wherein the scanner reads the identification symbols on a product by optically scanning the product.”; claim 10: “wherein the scanner is an optical scanner.”; paragraphs 0027, 0030);

transmit to a stock inventory processing device, a first indication identifying the item based on the optically scannable machine readable code forming product tag (paragraph 0009, discussing that the handheld scanning system further includes a scanner to read identification symbols on a product; paragraph 0022),    

receive, from the stock inventory processing device, a second indication of an insufficient shelf stock corresponding to the item, wherein the second indication comprises a notification indication (paragraph 0008, discussing that the method of managing inventory further includes determining the number and type of item stored in each location, and retrieving from a data storage device a reorder quantity for a selected type of the inventory items; paragraph 0018, discussing that the information link application 25 may further facilitate messaging, for instance between an on-site retail merchandiser employee at a retail store and a supervisor at company headquarters, which may provide a convenient communications channel for receiving instructions or questions, for surveying store personnel, or for relaying audit assessments, for example…One or more PDAs 10 may be used independently or in conjunction with one or more servers 15 to perform inventory management, messaging and time reporting tasks; paragraph 0032, discussing that automated messages such as daily or weekly reminders may be communicated to or from the handheld computer system 10 using the messaging component 220; claim  23: “generate a command to transmit a message representing a request to re-order one or more types of products”);

the stock inventory processing device, configured to: receive the first indication from the mobile inventory processing device identifying the item (paragraph 0036, discussing that an identifier corresponding to an inventory item is received; paragraph 0008); 

retrieve, from a database, a stock inventory value corresponding to the item identified in the first indication (paragraph 0008, discussing retrieving from a data storage device a reorder quantity for a selected type of the inventory items; claim 23: “retrieve from a data storage device a predetermined minimum inventory level for each type of scanned item”; paragraph 0030, discussing that the inventory replenishment component may determine the inventory quantity on hand); 

transmit, to the mobile inventory processing device, the second indication, wherein the second indication corresponds to the insufficient shelf stock associated with the item (paragraph 0008, discussing that the method of managing inventory further includes determining the number and type of item stored in each location, and retrieving from a data storage device a reorder quantity for a selected type of the inventory items. If the determined number of the selected type of inventory items is less than the reorder quantity, then the method includes generating a signal to reorder the selected type; claim 23);

retrieve, from the database, a third indication corresponding to a second product tag and the restocking value (paragraph 0030, discussing that an inventory replenishment component permits POS replenishment of inventory stock. For example, a user may scan the bar codes of all items in a given display pocket with the handheld computer system. The inventory replenishment component counts and tracks the number of display items scanned and classifies each item based on the item's type. As such, the inventory replenishment component may determine the inventory quantity on hand. Next, the inventory replenishment component may access the local database or the central database to determine a "reorder quantity" for the corresponding display location or item type, compare the reorder quantity with the quantity on hand, and determine whether fresh stock should be ordered…); and

transmit the third indication based on the restocking value, wherein the third indication corresponds to information associated with sale parameters of the perishable item (paragraph 0038, discussing that when all of the items at a given location have been scanned, reorder values for the appropriate items may be obtained from a database to determine if the quantity on hand is insufficient. If so, inventory shipment information may be retrieved from a database and an order can be placed, if necessary...);

While O’Dell describes recent sales history (paragraph 0044) and an item, O’Dell does not explicitly teach a perishable item; retrieve, from the database, a historic daily sales value corresponding to the perishable item; determine a restocking value based on whether the historic daily sales value exceeds the stock inventory value;  transmit, to the printing device, the third indication based on the restocking value, wherein the third indication corresponds to information associated with sale parameters of the perishable item; MEl 34959971v.1Application No.: 16/353,270Docket No.: 127955-10602the printing device configured to: receive, from the stock inventory processing device, the third indication; print the second product tag corresponding to the third indication, wherein the second product tag comprises an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item. Bauer in the analogous art of inventory management teaches:

	a perishable item (paragraph 0040, discussing that for example, perishable products, such as milk, may have a limited period of time that they may be presented on a shelf for sale to a customer; paragraph 0096, discussing that task 233 may determine and provide information about an item or items that may need to be removed from a shelf, or whose sales should be accelerated for other reasons. For example, certain types of items may have an associated expiration date determined by their manufacture, such as pharmaceuticals, health and beauty products, and perishable goods (e.g., foodstuffs); paragraph 0100);

retrieve, from the database, a historic daily sales value corresponding to the perishable item (abstract, discussing that the inventory management processes may include determining, reporting, and/or providing corrective actions for one or more events associated with at least one of depletions of items in the inventory, changes in the design of items in the inventory, defects with one or more items, misplaced items, the movement of an unusual number of items within a short period of time, and malfunctions of one or more components included in the environment; paragraphs 0036-0042, discussing that database 215 may be one or more storage device systems that store information used by IIMS 105 to perform the intelligent inventory management features consistent with the invention. Database 215 may be controlled by a database server...Database 215 may store information associated with each identifier included in the RFID tags. Thus, for each Stock Keeping Unit (SKU) (i.e., information associated with an item reflecting at least a certain type of product, made by a certain manufacturer, in a certain size, color, style, etc.), the item information stored in database 215 may be selected from: 5) Historical data about the sales rate of each type of item. The historical sales data may extend back a certain period of time, such as a certain number of days, hours, etc. The historical sales data may be formatted in such a manner that provides information reflecting a quantity of sold items of a given type over a period of time, such as a table including a column of sales data having 168 rows representing 7 days multiplied by 24 hours. The column may have fewer rows for an environment that operates less than 24 hours per day, such as a retail store or business that is not open round-the-clock.  Further, database 215 may include additional columns of sales rate data for an item, for example representing certain conditions, such as a standard price, a promotional price, a holiday season, a clearance condition, etc. Holiday seasons may be extended (e.g., Christmas) or short (e.g., Memorial Day, July 4, Labor Day, etc.). Other situations that may produce unusual selling patterns (e.g., accelerated selling patterns) include the Super Bowl, or the days before predicted severe weather such as a blizzard or hurricane. 6) Historical out-of-stock data representing one or more conditions when a type of item has been unavailable in item inventory 170; paragraph 0092, discussing that out of stock control task 231 may also determine one or more alternate locations within, and/or external to, environment 110-1 that a type of item may be repositioned based on previous sales associated with the item type and/or whether the item type is out of stock; paragraph 0111, discussing that the APSSO application may interact with an expert system to analyze historical data on cross-item or correlated sales, sales velocity (i.e., how rapidly or slowly are items being sold and their respective inventory being depleted), price-sales sensitivity (e.g., a relationship between previous sales of an item type and sale price events for that item type), seasonality, etc., to suggest improvements in store layout and shelf organization; paragraphs 0097, 0193); and

determine a restocking value based on whether the historic daily sales value exceeds the stock inventory value (paragraph 0024, discussing that a user may operate a user interface that provides demand-based item information (i.e., when the user requests it) or exception-based item information (i.e., when something unusual or noteworthy occurs). Based on the collected data, an intelligent inventory management application and/or the user may manage out of stock items, monitor shrinkage, perform rapid recall functions, and send out alerts about noteworthy events; paragraph 0090, discussing that task 231 may perform a shelf count threshold process that allows a user and/or ISSA 200 to receive and/or be alerted in the event of, an indication of any item types that have a shelf count below a threshold value for a given location. A shelf count represents a number of items of a certain type that are actually present in a given location associated with the item type. For example, in a supermarket, a certain shelf may be assigned to a type of item. The shelf count of the exemplary item type would represent how many items of a particular type are located in the assigned shelf. In one aspect of the invention, the threshold value may be determined by a user and/or calculated by ISSA 200 based on one or more conditions, such as how many items of the certain type were previously removed from the given location during the same day, a week earlier, during the hours from a present time until the environment 110-1 is no longer open to customers, and/or until a next scheduled restocking of the item type; paragraph 0111, discussing that the APSSO application may interact with an expert system (internal or external to IIMS 105) to analyze historical data on cross-item or correlated sales, sales velocity (i.e., how rapidly or slowly are items being sold and their respective inventory being depleted), price-sales sensitivity (e.g., a relationship between previous sales of an item type and sale price events for that item type), seasonality, etc., to suggest improvements in store layout and shelf organization; paragraph 0193, discussing that the View SKU Out of Limits page 418 allows a user to view information associated with one or more item types that are currently over or under an allowable percentage of baseline inventory. The user may be able to filter a search by using the fields shown in Table V. Once the filter information is entered by the user, user interface 210 may display a search results for SKUs out of limits page. This page may initiate a process that shows a user a current inventory for a given item or item type at a current location.  Further, the process may also provide the baseline inventory value for that item at the specified location, and the difference the current inventory deviates above or below the desired baseline inventory. Furthermore, the process may display the allowable percentage over and under for a given SKU and location. This out of limits information may be used by ISSA 200 to suggest which out-of-limits items to restock first based on expected sales information provided by a user and/or a software process that produces this information. ISSA 200 may also access current and historical sales data maintained in a memory device (e.g., database 215) to generate a report predicting expected times at which each item may become out of stock; paragraph 0089).

O’Dell is directed toward a system and method for inventory management. Bauer is directed toward an inventory management system. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Dell to include a perishable item, retrieving, from the database, a historic daily sales value corresponding to the perishable item; and determining a restocking value based on whether the historic daily sales value exceeds the stock inventory value; and wherein the second product tag comprises an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item, as taught by Bauer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine O’Dell with Bauer because the references are analogous art because they are both directed to solutions for inventory management, and because modifying O’Dell with Bauer’s feature indicating that the item is a perishable item since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the item of O’Dell for the perishable item of Bauer. Both are items that are identified for inventory purposes; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The combination provides a more comprehensive method by regulating the inventory of given perishable goods to an amount that is commensurate with consumer demand within the shelf life of the goods, thereby allowing retailers to maximize the sale of perishable goods on hand.

The O’Dell-Bauer combination does not explicitly teach transmit, to the printing device, the third indication based on the restocking value, wherein the third indication corresponds to information associated with sale parameters of the perishable item; MEl 34959971v.1Application No.: 16/353,270Docket No.: 127955-10602the printing device configured to: receive, from the stock inventory processing device, the third indication; print the second product tag corresponding to the third indication, wherein the second product tag comprises an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item. Koke in the analogous art of inventory management system teaches:

transmit, to the printing device, the third indication based on the restocking value, wherein the third indication corresponds to information associated with sale parameters of the perishable item (paragraph 0011, discussing that the fresh management system comprises a central processing module that is configured to interconnect the fresh departments and operational functions, and can communicate with sub-modules that perform various tasks. These tasks can include facilitated order fulfillment, inventory and accounting functions, sanitation, maintenance, traceability and others; paragraph 0069, discussing that the notification module may also issue management alerts. These alerts can be tailored as desired. They can be delivered only to certain employees, and can be delivered in a preferential way, such as text, phone, email, print copy, message on display monitor or any other visual or audible method. Some of the possible alerts include equipment malfunction, staffing issues, inventory shortage, maintenance required and other alerts. Notification and other outputs from the system can be via text messaging, email, visual display or other means. In some embodiments, one or more printers is attached to the system and are used to output reports or notifications as required);

MEl 34959971v.1Application No.: 16/353,270Docket No.: 127955-10602the printing device configured to: receive, from the stock inventory processing device, the third indication (paragraph 0069, discussing that the notification module may also issue management alerts. These alerts can be tailored as desired. They can be delivered only to certain employees, and can be delivered in a preferential way, such as text, phone, email, print copy, message on display monitor or any other visual or audible method. Some of the possible alerts include inventory shortage…and other alerts. Notification and other outputs from the system can be via text messaging, email, visual display or other means. In some embodiments, one or more printers is attached to the system and are used to output reports or notifications as required); and

print the second product tag corresponding to the third indication (paragraph 0069, discussing that the notification module may also issue management alerts. These alerts can be tailored as desired. They can be delivered only to certain employees, and can be delivered in a preferential way, such as text, phone, email, print copy, message on display monitor or any other visual or audible method. Some of the possible alerts include inventory shortage…and other alerts. Notification and other outputs from the system can be via text messaging, email, visual display or other means. In some embodiments, one or more printers is attached to the system and are used to output reports or notifications as required; paragraph 0098, discussing that the output device used by the notification module is not limited by the present invention...In other embodiments, a ticket or label is generated by a printer which is in communication with the notification module).

The O’Dell-Bauer combination is directed toward inventory management. Koke is directed toward a method for tracking inventory. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Dell-Bauer combination to include transmitting, to the printing device, the third indication based on the restocking value, wherein the third indication corresponds to information associated with sale parameters of the perishable item; MEl 34959971v.1Application No.: 16/353,270Docket No.: 127955-10602the printing device configured to: receive, from the stock inventory processing device, the third indication; and print the second product tag corresponding to the third indication, as taught by Koke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by assisting in improving yield by anticipating loss based on inventory, shelf life, etc., and controlling inventory and pricing to minimize loss [Koke, paragraph 0080]

The O’Dell-Bauer-Koke combination does not explicitly teach wherein the second product tag comprises an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item. However, McGrady in the analogous art of inventory monitoring teaches this concept. McGrady teaches:

wherein the second product tag comprises an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item (paragraph 0063, discussing that alternative embodiments of systems of the invention may use a reading device for reading machine readable indicia which is used to facilitate restocking of the system. Labels may be provided on storage locations to indicate a restocked condition. Alternatively, or in addition, reports can be generated based on the data in the data store which shows the storage locations which require restocking with additional items. Such reports may include human as well as machine readable indicia showing the item to be restocked, the storage location, the number of units to be added, as well as an indication that a restock function is to be performed. Users who primarily perform restocking functions may be provided identification cards, badges or other associated articles or features with machine readable indicia that identifies them, and the data store includes data which indicates that the activity normally carried out by such users will be a restock function unless otherwise specifically indicated; paragraph 0191, discussing that bar code reader or scanner shown schematically is positioned in the hook and box registers so that the code on the item is read as it is placed or removed from a location. The bar code scanner generates signals that are interpreted by software for reading bar codes which runs in computer 84 or another terminal in the LAN…The bar code scanner can be provided in addition to the indicator which indicates an item is added or removed; paragraph 0192, discussing that the information included in the data store with respect to particular items may also include a date by which perishable items must be used. The user stocking such items in the locations can input such information using the input device of the data terminal  Items having a limited shelf life are preferably stored in the box registers where the "use by" date can be uniquely associated as part of the record for the only item in the location; paragraph 0064).

The O’Dell-Bauer-Koke combination is directed toward inventory management. McGrady is directed toward an inventory monitoring system. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Dell-Bauer-Koke combination to include a second product tag comprising an optically-scannable machine readable code encoding at least a portion of the information associated with the sale parameters of the perishable item, as taught by McGrady, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by  allowing businesses to accurately track low inventory conditions, thereby facilitating inventory monitoring and restocking processes and allowing the customer greater flexibility in terms of access to the desired product.


As per claim 2, the O’Dell-Bauer-Koke -McGrady combination teaches the system of claim 1. Although not explicitly taught by O’Dell, Bauer in the analogous art of inventory management teaches wherein the notification output device is one selected from a group of an auditory output device and a haptic feedback device (paragraph 0023, discussing that the collected information may be used to perform various inventory management processes that enable a user to control the inventory of items, monitor shrinkage, facilitate and identify recalled or defective items included in the inventory, manage the misplacement of items within the environment, and receive alert messages associated with a variety of items inventory conditions, such as security conditions, out of stock conditions, etc.; paragraph 0094, discussing that shrinkage task 232 may record a detected shrinkage condition in a log and may send an interrupt signal to one or more peripheral devices, such as silent alarms, flashing lights over a gondola, a camera or video time stamp, or an audio "thank you message." Further, shrinkage task 232 may create and provide a message to a user (e.g., sales clerk, employee of environment 110-1, etc.) that includes information to dispatch the user to the area to offer assistance to a "valued customer”; paragraph 0090).

O’Dell is directed toward a system and method for inventory management. Bauer is directed toward an inventory management system. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Dell to include a notification output device selected from a group of an auditory output device and a haptic feedback device, as taught by Bauer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by regulating the inventory of given perishable goods to an amount that is commensurate with consumer demand within the shelf life of the goods, thereby allowing retailers to maximize the sale of perishable goods on hand.

As per claim 4, the O’Dell-Bauer-Koke-McGrady combination teaches the system of claim 1. O’Dell further teaches wherein the stock inventory processing device is further configured to: retrieve, from the database, a location of a stock of the the item corresponding to the stock inventory value (paragraph 0008, discussing that the method of managing inventory further includes determining the number and type of item stored in each location, and retrieving from a data storage device a reorder quantity for a selected type of the inventory item; paragraph 0009, discussing that identifying a retail display location corresponding to the product based on scanned identification symbols and information received from a remote database; paragraph 0010); and

transmit, to the mobile inventory processing device, a fourth indication corresponding to the location of the stock (paragraph 0018, discussing that the handheld computer system is a personal digital assistant (PDA) and may utilize an information link software application 25 to perform various inventory management tasks, including identifying a proper location for an inventory item in a store's display, for example, as well as tracking inventory sales, inventory shelf-time, inventory shipments, etc., and for replenishing point of sale (POS) inventory stock as needed through reordering; paragraph 0023, discussing that each master chart may include data for each display within the retail location, including data identifying each pocket or location within the display, the inventory item type or types that should populate each display location, the current display location of every individual inventory item in the display, and an item count or counts for each display location; paragraphs 0025, 0044).

While O’Dell describes an item, O’Dell does not explicitly teach a perishable item. However, Bauer in the analogous art of inventory management teaches a perishable item (paragraph 0040, discussing that for example, perishable products, such as milk, may have a limited period of time that they may be presented on a shelf for sale to a customer; paragraph 0096, discussing that task 233 may determine and provide information about an item or items that may need to be removed from a shelf, or whose sales should be accelerated for other reasons. For example, certain types of items may have an associated expiration date determined by their manufacture, such as pharmaceuticals, health and beauty products, and perishable goods (e.g., foodstuffs); paragraph 0100).

Bauer also teaches transmit, to the mobile inventory processing device, a fourth indication corresponding to the location of the stock (paragraph 0119, discussing that alert monitor 239 may receive data reflecting an event from interface 250 and/or other processes, such as one of tasks 231-234, and formulate an alert message accordingly. The received data may reflect a pending item known to be in an alternate location(e.g., back room) so that a user (e.g., retailer employee) may bring the spare stock onto a retail floor.  If the item out of stock cannot be replenished from the alternate location, the user and/or ISSA 200 may reorder the item; paragraph 0191, discussing that stock level control page 414 allows the user to access various inventory level information by directing the user, for example, to View Live Inventory page 416. This page allows users to view the current physical inventory at a particular location).


O’Dell is directed toward a system and method for inventory management. Bauer is directed toward an inventory management system. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Dell to include a perishable item, as taught by Bauer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine O’Dell with Bauer because the references are analogous art because they are both directed to solutions for inventory management, and because modifying O’Dell with Bauer’s feature indicating that the item is a perishable item since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the item of O’Dell for the perishable item of Bauer. Both are items that are identified for inventory purposes; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The combination provides a more comprehensive method by regulating the inventory of given perishable goods to an amount that is commensurate with consumer demand within the shelf life of the goods, thereby allowing retailers to maximize the sale of perishable goods on hand.

As per claim 5, the O’Dell-Bauer-Koke-McGrady combination teaches the system of claim 4. O’Dell further teaches wherein the mobile inventory processing device further comprises a display device configured to display the location of stock of the item (paragraph 0018, discussing that the handheld computer system is a personal digital assistant (PDA) and may utilize an information link software application 25 to perform various inventory management tasks, including identifying a proper location for an inventory item in a store's display, for example, as well as tracking inventory sales, inventory shelf-time, inventory shipments, etc., and for replenishing point of sale (POS) inventory stock as needed through reordering; paragraph 0023, discussing that each master chart may include data for each display within the retail location, including data identifying each pocket or location within the display, the inventory item type or types that should populate each display location, the current display location of every individual inventory item in the display, and an item count or counts for each display location; paragraph 0119, discussing that alert monitor 239 may receive data reflecting an event from interface 250 and/or other processes, such as one of tasks 231-234, and formulate an alert message accordingly. The received data may reflect a pending item known to be in an alternate location(e.g., back room) so that a user may bring the spare stock onto a retail floor.  If the item out of stock cannot be replenished from the alternate location, the user and/or ISSA 200 may reorder the item; paragraph 0191, discussing that stock level control page 414 allows the user to access various inventory level information by directing the user, for example, to View Live Inventory page 416. This page allows users to view the current physical inventory at a particular location).

While O’Dell describes an item, O’Dell does not explicitly teach a perishable item. However, Bauer in the analogous art of inventory management teaches a perishable item (paragraph 0040, discussing that for example, perishable products, such as milk, may have a limited period of time that they may be presented on a shelf for sale to a customer; paragraph 0096, discussing that task 233 may determine and provide information about an item or items that may need to be removed from a shelf, or whose sales should be accelerated for other reasons. For example, certain types of items may have an associated expiration date determined by their manufacture, such as pharmaceuticals, health and beauty products, and perishable goods (e.g., foodstuffs); paragraph 0100).

Bauer also discloses wherein the mobile inventory processing device further comprises a display device configured to display the location of stock of the perishable item (paragraph 0092, discussing that out of stock control task 231 may also determine one or more alternate locations within, and/or external to, environment 110-1 that a type of item may be repositioned based on previous sales associated with the item type and/or whether the item type is out of stock. Further, when an item type is determined to be out of stock, task 231 may generate a message to be displayed on a display device reflecting the out of stock condition. The out of stock message may also include other information, such as an apology for the out of stock condition, an offer for a discount of the sale price of another item of a type similar to the out of stock item type (e.g., store or generic brand product), a rain check for the out of stock item, and directions to an alternate environment (e.g., nearby store) that includes an item of the same type in its inventory and the item's price; paragraph 0119, discussing that alert monitor 239 may receive data reflecting an event from interface 250 and/or other processes, such as one of tasks 231-234, and formulate an alert message accordingly. The received data may reflect a pending item known to be in an alternate location(e.g., back room) so that a user (e.g., retailer employee) may bring the spare stock onto a retail floor.  If the item out of stock cannot be replenished from the alternate location, the user and/or ISSA 200 may reorder the item; paragraph 0191, discussing that stock level control page 414 allows the user to access various inventory level information by directing the user, for example, to View Live Inventory page 416. This page allows users to view the current physical inventory at a particular location).

O’Dell is directed toward a system and method for inventory management. Bauer is directed toward an inventory management system. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Dell to include a perishable item, as taught by Bauer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine O’Dell with Bauer because the references are analogous art because they are both directed to solutions for inventory management, and because modifying O’Dell with Bauer’s feature indicating that the item is a perishable item since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the item of O’Dell for the perishable item of Bauer. Both are items that are identified for inventory purposes; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The combination provides a more comprehensive method by regulating the inventory of given perishable goods to an amount that is commensurate with consumer demand within the shelf life of the goods, thereby allowing retailers to maximize the sale of perishable goods on hand.

As per claim 7, the O’Dell-Bauer-Koke-McGrady combination teaches the system of claim 1. While O’Dell describe tracking inventory sales (paragraph 0018), O’Dell does not explicitly teach wherein stock inventory value is based at least in part on an aggregate of point of sale transactions for the perishable item. However, Bauer in the analogous art of inventory management teaches this concept. Bauer teaches:

wherein stock inventory value is based at least in part on an aggregate of point of sale transactions for the perishable item (paragraphs 0036-0042, discussing that database 215 may be one or more storage device systems that store information used by IIMS 105 to perform the intelligent inventory management features consistent with the invention. Database 215 may be controlled by a database server...Database 215 may store information associated with each identifier included in the RFID tags. Thus, for each Stock Keeping Unit (SKU) (i.e., information associated with an item reflecting at least a certain type of product, made by a certain manufacturer, in a certain size, color, style, etc.), the item information stored in database 215 may be selected from: 5) Historical data about the sales rate of each type of item. The historical sales data may extend back a certain period of time, such as a certain number of days, hours, etc. The historical sales data may be formatted in such a manner that provides information reflecting a quantity of sold items of a given type over a period of time, such as a table including a column of sales data having 168 rows representing 7 days multiplied by 24 hours. The column may have fewer rows for an environment that operates less than 24 hours per day, such as a retail store or business that is not open round-the-clock.  Further, database 215 may include additional columns of sales rate data for an item, for example representing certain conditions, such as a standard price, a promotional price, a holiday season, a clearance condition, etc. Holiday seasons may be extended (e.g., Christmas) or short (e.g., Memorial Day, July 4, Labor Day, etc.). Other situations that may produce unusual selling patterns (e.g., accelerated selling patterns) include the Super Bowl, or the days before predicted severe weather such as a blizzard or hurricane. paragraph 0111, discussing that the APSSO application may interact with an expert system (internal or external to IIMS 105) to analyze historical data on cross-item or correlated sales, sales velocity (i.e., how rapidly or slowly are items being sold and their respective inventory being depleted), price-sales sensitivity (e.g., a relationship between previous sales of an item type and sale price events for that item type), seasonality, etc., to suggest improvements in store layout and shelf organization; paragraph 0090, discussing that task 231 may perform a shelf count threshold process that allows a user and/or ISSA 200 to receive and/or be alerted in the event of, an indication of any item types that have a shelf count below a threshold value for a given location. A shelf count represents a number of items of a certain type that are actually present in a given location associated with the item type. For example, in a supermarket, a certain shelf may be assigned to a type of item. The shelf count of the exemplary item type would represent how many items of a particular type are located in the assigned shelf. In one aspect of the invention, the threshold value may be determined by a user and/or calculated by ISSA 200 based on one or more conditions, such as how many items of the certain type were previously removed from the given location during the same day, a week earlier, during the hours from a present time until the environment 110-1 is no longer open to customers, and/or until a next scheduled restocking of the item type; paragraph 0111, discussing that the APSSO application may interact with an expert system (internal or external to IIMS 105) to analyze historical data on cross-item or correlated sales, sales velocity (i.e., how rapidly or slowly are items being sold and their respective inventory being depleted), price-sales sensitivity (e.g., a relationship between previous sales of an item type and sale price events for that item type), seasonality, etc., to suggest improvements in store layout and shelf organization; paragraph 0193, discussing that the View SKU Out of Limits page 418 allows a user to view information associated with one or more item types that are currently over or under an allowable percentage of baseline inventory. The user may be able to filter a search by using the fields shown in Table V. Once the filter information is entered by the user, user interface 210 may display a search results for SKUs out of limits page. This page may initiate a process that shows a user a current inventory for a given item or item type at a current location.  Further, the process may also provide the baseline inventory value for that item at the specified location, and the difference the current inventory deviates above or below the desired baseline inventory. Furthermore, the process may display the allowable percentage over and under for a given SKU and location. This out of limits information may be used by ISSA 200 to suggest which out-of-limits items to restock first based on expected sales information provided by a user and/or a software process that produces this information. ISSA 200 may also access current and historical sales data maintained in a memory device (e.g., database 215) to generate a report predicting expected times at which each item may become out of stock; paragraph 0089).
O’Dell is directed toward a system and method for inventory management. Bauer is directed toward an inventory management system. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Dell to include wherein stock inventory value is based at least in part on an aggregate of point of sale transactions for the perishable item, as taught by Bauer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by regulating the inventory of given perishable goods to an amount that is commensurate with consumer demand within the shelf life of the goods, thereby allowing retailers to maximize the sale of perishable goods on hand.

Claims 8 and 15 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 8 and 15 O’Dell teaches a method for dynamic replenishment in a facility (paragraph 0007: “a method of managing inventory”) and a non-transitory computer readable medium for dynamic replenishment in a facility, having stored thereon, instructions (paragraph 0019, discussing that the handheld computer system 10 includes a processing unit 30, one or more input devices 35, and a display device 40 with a screen 45, upon which a user may be presented displays. The processing unit 30 includes a processor 50, random access memory (RAM) 55, and non-volatile storage memory 60, all interconnected by a system bus 65; paragraph 0023).  

Claims 9 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 11 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claims 12 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

12.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dell, in view of Bauer, in view of Koke, in view of McGrady, in further view of Brown, Pub. No.: US 2001/0007982 A1, [hereinafter Brown].

As per claim 3, the O’Dell-Bauer-Koke-McGrady combination teaches the system of claim 2. Although not explicitly taught by the O’Dell-Bauer-Koke-McGrady combination, Brown in the analogous art of inventory management teaches wherein the auditory output device is a speaker and the audible indication comprises a double beep (paragraph 0003, discussing that the invention relates generally to data gathering systems and, more particularly, to a portable, integrated scanner/scale apparatus for scanning and weighing substances, and method of use thereof. Any substance in a container having a bar code, such as bottled liquids or pharmaceuticals in bottles or jars can be inventoried by the invention. Inventorying the former is primarily intended for tracking inventory in restaurant and bar establishments, with the latter being useful in pharmacies or pharmaceutical manufacturing facilities or research laboratories; paragraph 0060, discussing that the scale will then weigh the particular article of inventory and display the weight measurement on the display for notifying the user of the weight measurement of the article of inventory. A double beep will sound concurrently with the display step for signifying to the user that the weight data has been stored in the memory device 58. This ends the sequence of data entry and may be repeated as often as necessary to inventory all bottles and create a database; paragraph 0021).

The O’Dell-Bauer-Koke-McGrady combination is directed toward inventory management. Brown is directed toward a method for tracking inventory. Therefore they are deemed to be analogous as they both are directed towards inventory management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Dell-Bauer-Koke-McGrady combination to include an audible indication comprising a double beep, as taught by Brown, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing users to receiving alert messages associated with a variety of product inventory conditions, thereby allowing retailers to prevent product out-of-stock conditions, and  reducing the number of lost sales that may result from out-of-stock events.

Claims 10 and 17 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Bostwick, Pub. No.: US 2014/0258051 A1 – describes an inventory system and method.
B.	 Hicks et al., Pub. No.: US 2014/0249944 A1 – describes a wearable mobile scanner system with mobile tablet having a mobile POS and enterprise resource planning application for POS customer order fulfillment and in store inventory management for retail establishment.
C.	Kipkulei, Kenneth. Effects of information technology on reducing perishable waste in supermarkets. Diss. Walden University, 2013 – describes strategies for improving inventory control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683